NAMED EXECUTIVE OFFICER COMPENSATION

On March 10, 2005 the following adjustments to base salary, cash bonus payments
for 2004 work, and grants of incentive stock were approved for the Company's CEO
and the persons expected to be named executive officers in the its Proxy
Statement for the 2005 Annual Meeting of Shareholders. Adjustments to salary are
effective as of March 1, 2005. Cash bonuses are paid on or about March 15, 2005.

Executive Officer

Title

2005 Salary

2004 Cash Bonus

Shares of Non-qualified Stock Options

Restricted Stock Award

Dominic Ng

Chairman, President and CEO

$690,000

$1,475,000

25,000

25,000

Julia Gouw

Executive Vice President and CFO

$260,000

$230,000

10,630

2,657

Wellington Chen

Executive Vice President and Director of Corporate Banking

$200,000

$180,000

10,630

2,657

Donald Chow

Executive Vice President and Director of Commercial Lending

$200,000

$135,000

5,315

1,329

William Lewis

Executive Vice President and Chief Credit Officer

$200,000

$125,000

5,315

1,329

Stock options are all non-qualified options issued under the 1998 Stock
Incentive Plan of the Company; the restricted stock is also issued under the
1998 Stock Incentive Plan of the Company. Options vest over 4 years as follows:
1/3 after 2 years, 1/3 after 3 years, and 1/3 after 4 years. The restricted
stock granted to the CEO vests 20% per year for 5 years. The restricted stock of
the other named officers vests 50% after 4 years and 50% after 5 years.

The Company also approved company performance goals and individual performance
goals for the CEO and the other named executive officers. The CEO's goals are
set under the Performance-Based Bonus Plan approved by shareholders in 2002 and
are based on earnings per share, return on equity, and return on assets; the
bonus award will range from 0% to 250% of base salary. The goals of the other
named executives are based 60% on overall corporate goals and 40% on individual
department performance goals. The corporate goals are earnings per share, growth
in demand deposits, return on equity, return on assets, growth in non-interest
income, holding down of expenses, growth in trade finance loans, growth in
commercial business loans, and strategic/operational goals.

The Company will provide additional information regarding the compensation paid
to the named executive officers for the 2004 fiscal year in its Proxy Statement
for the 2005 Annual Meeting of Shareholders.

